      Case 4:19-cv-01362 Document 45 Filed on 07/10/20 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 NEHA SINGHAL                                  §
                                               §
       Plaintiff,                              §
                                               §
 v.                                            §       CIVIL ACTION NO. 19-cv-1362
                                               §
 BAYLOR COLLEGE OF MEDICINE                    §
                                               §       JURY TRIAL DEMANDED
      Defendant.                               §
                                               §




                     PLAINTIFF’S OBJECTIONS TO DEFENDANT’S
                         SUMMARY JUDGMENT EVIDENCE
                             AND MOTION TO STRIKE


       Under Rule 56(c)(2), Plaintiff Neha Singhal objects to and moves to strike certain evidence

submitted by Defendant Baylor College of Medicine in its Motion for Summary Judgment filed

on June 19, 2020. See Docket #28.

                                           AUTHORITIES

       To be considered by a court, the contents of summary judgment evidence must be generally

admissible. Garcia v. U Pull It Auto & Truck Salvage, Inc., 657 F. App’x 293, 297 (5th Cir. 2016).

       Declarations offered as part of the summary judgment record do not comply with Rule

56(c) if they contain conclusory statements or conjecture unsupported by fact. See Stagliano v.

Cincinnati Ins. Co., 633 F. App’x 217, 219-220 (5th Cir. 2015). Similarly insufficient are

declarations that are not based on the affiant’s personal knowledge, do not affirmatively

demonstrate the affiant’s competency to testify to the matters contained in the affidavit, or do not

contain specific facts. Richardson v. Oldham, 12 F.3d 1373, 1379 (5th Cir. 1994); Miller v. GRE



                                                   1
        Case 4:19-cv-01362 Document 45 Filed on 07/10/20 in TXSD Page 2 of 5




Corp., 788 F. Supp. 312, 315 (S.D. Tex. 1991). Also, a declaration must not contain hearsay or

subjective beliefs. Fowler v. Smith, 68 F.3d 124, 126 (5th Cir. 1995); FED. R. EVID. 801, 802.

Finally, any statements made in a declaration that are contradictory to prior deposition testimony

should be disregarded. Copeland v. Wasserstein, Perella & Co., Inc., 278 F.3d 472, 482 (5th Cir.

2002).

         Singhal will also use the following designations for objections to Baylor’s evidence based

on the indicated Rules of Evidence:

            “Lack of Personal Knowledge” – FRE 602
            “Conclusory” – FRE 401 and 701
            “Irrelevant” – FRE 401
            “Hearsay” – FRE 801 and 802

                               SPECIFIC OBJECTIONS AND ARGUMENTS

  I.     Transcripts of audio recordings (Docket #28-2, pp. 214-236 (Ex. A-37); pp. 237-249 (Ex.
         A-38); pp. 250-251 (Ex. A-39); pp. 252-257 (Ex. A-40); pp. 258-267 (Ex. A-41))

         Baylor attached transcripts of five audio recordings. However, Baylor failed to lay any

foundation for these transcripts. See FED. R. EVID. 901. Therefore, these are inadmissible hearsay.

Furthermore, the actual audio recordings should have been used instead, thus making these

transcripts also inadmissible under Rule 1002 of the Federal Rules of Evidence. See FED. R. EVID.

1002.

 II.     Portions of Rock Morille’s Declaration (Docket #28-17, Exhibit P)

         a) Paragraph #3, last sentence – Contradicts prior deposition testimony. Morille testified

             about other doors that had been automated (the “Smith” doors). Ex. #1, 18:24 – 20:1.

             As indicated, this is the only time in about 10 years that a door has been automated. Id.,

             19:1-12. Morille testified that, with respect to potential maintenance, he has no

             knowledge of the Smith doors ever needing to be repaired. Id., 24:12-23. Therefore,


                                                   2
         Case 4:19-cv-01362 Document 45 Filed on 07/10/20 in TXSD Page 3 of 5




              Morille’s statement about potential maintenance costs running “thousands of dollars

              each time a contractor is engaged to repair these types of automatic doors” is

              contradictory to his prior testimony. Furthermore, this statement is also inadmissible

              because it’s conclusory, vague, and based on a lack of personal knowledge.

          b) Paragraph #4 – Contradicts prior deposition testimony. Morille testified he did not

              use any special equipment to measure the force and that he apparently relied on

              Baylor’s alleged consultants for this information.        Id., 26:23 – 28:1; 39:4-40:3.

              Furthermore, the first sentence (regarding alleged ADA requirements) is conclusory

              and based on a lack of personal knowledge. It also contradicts his prior deposition

              testimony, as he has acknowledged in his over 30 years of employment with Baylor,

              he has never received any training relating to disability accommodation issues. Id.,

              30:11-14. Finally, the last two sentences are irrelevant. Specifically, Morille’s alleged

              analysis of the door a week after his deposition (and nearly three years after the issue

              arose) does not show how the door was functioning in June 2017. This is also irrelevant

              because whether or not the door was “heavy” was irrelevant. The issue was the swing

              of the door, given its size, as Singhal had to pull open the door towards her while

              reaching from her wheelchair. This would result in the door hitting her wheelchair and,

              therefore, making it impossible for her to get through.

III.      Portions of Arun Sreekumar’s Declaration (Docket #28-15, Exhibit N)

       a) Paragraph #9, second bullet point last phrase (“…so I again instructed…”). Hearsay.

       b) Paragraph #13, second bullet point, last sentence (“I instructed…”). Hearsay.

       c) Paragraph #13, third bullet point, last sentence (“I instructed…”). Hearsay.




                                                    3
        Case 4:19-cv-01362 Document 45 Filed on 07/10/20 in TXSD Page 4 of 5




      d) Paragraph #14 beginning from “I attended a meeting on December 4, 2017…” through

         “… months of her assignment.” As discussed in Singhal’s Motion for Partial Summary

         Judgment (Docket #26, pp. 7-8, 11-12), Baylor refused to allow Singhal to obtain any

         details regarding this December 4, 2017 meeting based on the attorney-client privilege.

         Therefore, it cannot now try to provide an explanation as to its reasoning or even try to

         state her request was allegedly “unreasonable.” See Willy v. Admin Review Bd., 423 F.3d

         483, 497 (5th Cir. 2005) (stating that a party cannot use the attorney-client privilege as

         “both a shield and a sword”).

                 Furthermore, Sreekumar’s statement that “it was unreasonable to automate lab door

         120D” or the alleged “more reasonable option” is also inadmissible because it’s

         conclusory, vague, calls for a legal conclusion, and based on a lack of personal knowledge.

         Baylor provided no explanation as to why Singhal’s request was unreasonable between

         April and November 2017, or why unilaterally forcing a scientist to stay at home rather

         than discuss alternatives to working is allegedly reasonable.

      e) Paragraph #15, sentence starting with “In any event, I told…” Hearsay.

IV.       Exhibit M (Docket 28-14; filed under seal)

         Exhibit M is a one-page document Bates labeled BCM 006944. This was produced to

Singhal on June 18, 2020 (one day before it filed its summary judgment motion).1 Ex. #2. The

discovery deadline was March 27, 2020. Baylor has provided no explanation as to why this

document was produced so late or why it violated the Court’s July 15, 2019 Scheduling Order

(Docket #15) regarding the discovery deadline. Accordingly, Exhibit M should be struck and

deemed inadmissible.


1
 Baylor also just produced another 150 pages of documents on July 7, 2020, including documents it appears to have
had in its possession since late 2019 and early 2020. Ex. #3.

                                                        4
     Case 4:19-cv-01362 Document 45 Filed on 07/10/20 in TXSD Page 5 of 5




                                    CONCLUSION AND PRAYER

       Based on the foregoing, Singhal objects to the above-referenced evidence attached to

Baylor’s Motion for Summary Judgment and accordingly requests that the Court strike it from

evidence.

       Singhal requests any other relief to which she may be entitled.

                                       Respectfully submitted,

        Date: July 10, 2020                               SUD LAW P.C.



                                                          /s/ Nitin Sud
                                                              Nitin Sud
                                                              State Bar No. 24051399
                                                              Fed. ID No. 611307
                                                              6750 West Loop South
                                                              Suite 920
                                                              Bellaire, Texas 77401
                                                              Phone: 832-623-6420
                                                              Fax: 832-304-2552
                                                              Email: nsud@sudemploymentlaw.com

                                                          Attorney for Plaintiff


                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been forwarded to the
following attorneys via the Court’s electronic filing service on July 10, 2020:

              Nehal Anand
              nanand@littler.com
              Luke C. MacDowall
              lmacdowall@littler.com
              Littler Mendelson, P.C.
              1301 McKinney Street
              Suite 1900
              Houston, Texas 77010

                                                            /s/ Nitin Sud
                                                            Nitin Sud

                                                 5
